Name: Commission Implementing Regulation (EU) 2015/2064 of 17 November 2015 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code as regards solar glass intended to be processed under the processing under customs control procedure (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: soft energy;  Asia and Oceania;  trade;  tariff policy;  chemistry;  competition
 Date Published: nan

 18.11.2015 EN Official Journal of the European Union L 301/12 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2064 of 17 November 2015 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code as regards solar glass intended to be processed under the processing under customs control procedure (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Commission Regulation (EEC) No 2454/93 (2) provides for a possibility for certain goods to be processed under the processing under customs control procedure without an examination of the economic conditions referred to in Article 133(e) of Regulation (EEC) No 2913/92. For those goods, the economic conditions are deemed to be fulfilled in accordance with Article 552 of Regulation (EEC) No 2454/93. Those goods are covered by Part A of Annex 76 to Regulation (EEC) No 2454/93. (2) Order number 11 of Part A of Annex 76 to Regulation (EEC) No 2454/93 covers certain components, parts, assemblies or materials which may be processed into information technology products. (3) Solar glass may be processed under processing under customs control into solar panels. The processing operation is covered by order number 11 of Part A of Annex 76 to Regulation (EEC) No 2454/93. (4) Solar glass originating in the People's Republic of China intended to be placed under processing under customs control would be, if it were declared for release for free circulation, subject to a definitive anti-dumping duty in accordance with Commission Implementing Regulation (EU) No 470/2014 (3) or to a definitive countervailing duty in accordance with Commission Implementing Regulation (EU) No 471/2014 (4). (5) The processing of solar glass originating in the People's Republic of China under processing under customs control may adversely affect the essential interests of Union producers of solar glass. Therefore, the use of processing under customs control should be possible only after the Customs Code Committee has examined the economic conditions in accordance with Article 552(2) of Regulation (EEC) No 2454/93 and concluded that those conditions are fulfilled. (6) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Part A of Annex 76 to Regulation (EEC) No 2454/93, the text in column 1 of order number 11 is replaced by the following: Any electronic type of components, parts, assemblies (including subassemblies), or materials (whether or not electronic), which are vital to the electronic working performance of the processed product, with the exception of solar glass which would be subject to a provisional or definitive antidumping duty or to a provisional or definitive countervailing duty if it were declared for release for free circulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 302, 19.10.1992, p. 1. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (3) Commission Implementing Regulation (EU) No 470/2014 of 13 May 2014 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of solar glass originating in the People's Republic of China (OJ L 142, 14.5.2014, p. 1). (4) Commission Implementing Regulation (EU) No 471/2014 of 13 May 2014 imposing definitive countervailing duties on imports of solar glass originating in the People's Republic of China (OJ L 142, 14.5.2014, p. 23).